Exhibit 10.6

FORM OF NON-COMPETITION AND NON-SOLICITATION AGREEMENT

THIS NON-COMPETITION AND NON-SOLICITATION AGREEMENT (this “Agreement”) is made
and entered into as of October __, 2008 by and between Trans-India Acquisition
Corporation, a Delaware corporation (the Purchaser”) and _______ (“Executive”)
and shall become effective immediately following the closing of the Acquisition
(as defined below) (the “Effective Date”). Capitalized terms not otherwise
defined herein shall have the same meanings as set forth in the Share Exchange
Agreement (as defined below).

RECITALS

WHEREAS, the Purchaser, Solar Semiconductor Ltd., a Cayman Islands company (the
“Company”), Solar Semiconductor Private Limited, a company formed under the laws
of the Republic of India (“SSPL”), Solar Semiconductor, Inc., a California
corporation (“SSI” and collectively with the Company and SSL, the “Solar
Entities”), Executive, and certain other Persons have entered into a share
exchange agreement of even date herewith (the “Share Exchange Agreement”),
pursuant to which the Purchaser will acquire at least 80% of the outstanding
shares of capital stock of the Company (the “Acquisition”).

WHEREAS, the parties acknowledge that the relevant market for the Solar
Entities’ products and services is in India, the United States, and the European
Union and that intense competition exists for the products and services of the
Solar Entities in India, the United States, and the European Union.

WHEREAS, concurrently with the execution hereof, Executive and the Purchaser are
entering into an Executive Employment Agreement or offer letter, as applicable
(the “Employment Agreement”), to address Executive’s employment by the Purchaser
following the consummation of the Acquisition.

WHEREAS, in consideration of the sale by Executive of his ordinary shares in the
Company in connection with the Acquisition, Executive stands to realize a
substantial financial benefit, which benefit is intended by the parties to
compensate Executive for the full value of the ordinary shares in the Company
owned by Executive.

WHEREAS, in his capacity as _____ of the Company, Executive exerted, and
following the Acquisition will continue to exert as _____ of the Purchaser,
significant decision-making authority with respect to the management of the
Purchaser’s and the Solar Entities’ business, including with respect to the
management of the Purchaser’s and the Solar Entities’ relationships with third
party suppliers and customers and the Purchaser’s and the Solar Entities’
employment policies.

WHEREAS, the parties hereto agree that Executive’s services are of a special,
unique and unusual character which give them distinctive value, that he has been
critical to the building and retention of the goodwill inherent in the
relationships of the Solar Entities with their suppliers, customers and other
third party vendors, and that any breach of the agreements set forth in this
Agreement would cause serious harm to the Solar Entities.



--------------------------------------------------------------------------------

WHEREAS, in light of the foregoing, Executive has voluntarily agreed to the
restrictions on his activities, and the remedies for the breach thereof, in each
case, set forth in this Agreement, and acknowledges and agrees that such
restrictions are wholly reasonable in light of the payments and other amounts
and opportunities made available to him and the risk presented to the
Purchaser’s and the Solar Entities’ business if he were to violate the
restrictions set forth in this Agreement.

WHEREAS, as a condition and inducement to the Acquisition, and to preserve the
value of the business being acquired by the Purchaser after the Acquisition, the
Share Exchange Agreement contemplates, among other things, that Executive shall
enter into this Agreement and that this Agreement shall become effective as of
the Effective Date to set forth certain understandings of the parties with
respect to certain restrictions on the activities of Executive during the term
of Executive’s employment with the Purchaser and following the termination of
Executive’s employment with the Purchaser.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual benefits to be derived from this
Agreement, the Share Exchange Agreement and the Employment Agreement and of the
representations, warranties, conditions, and agreements contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, hereby
agree as follows:

1. Covenant Not to Compete or Solicit.

(a) Executive acknowledges that during the course of Executive’s employment with
the Solar Entities, Executive has received and been privy to confidential
information and trade secrets of the Solar Entities and will receive Purchaser
confidential information and trade secrets during the course of Executive’s
employment with the Purchaser, and that Purchaser has a legitimate interest in
ensuring that such confidential information and trade secrets remain
confidential and are not disclosed to third parties. Thus, to avoid the actual
or threatened misappropriation of such trade secrets and confidential
information, Executive agrees that beginning on the Closing Date and ending on
the second (2nd) anniversary of the termination of Executive’s employment with
the Purchaser (the “Non-Competition Period”), Executive shall not, directly or
indirectly, without the prior written consent of the Purchaser: (i) engage in,
anywhere in the Restricted Territory (as defined below), whether as an employee,
agent, consultant, advisor, independent contractor, proprietor, principal,
partner, executive, officer, director or otherwise, or have any ownership
interest in (except for ownership of one percent (1%) or less of any
publicly-held entity), or participate in or facilitate the financing, operation,
management or control of, any Person (including through an affiliate of such
Person) that directly or indirectly engages or participates in a Competing
Business Purpose (as defined below); or (ii) interfere with the business of the
Purchaser or the Solar Entities or approach, contact or solicit the Purchaser’s
or the Solar Entities’ customers in connection with a Competing Business
Purpose. “Competing Business Purpose” means any business relating to the design,
development, marketing and selling of photovoltaic modules and related devices.
“Restricted Territory” means India, the United States, and the European Union.

 

2



--------------------------------------------------------------------------------

(b) Beginning on the Closing Date and ending on the second (2nd) anniversary of
the termination of Executive’s employment with the Purchaser (the
“Non-Solicitation Period”), Executive shall not knowingly, directly or
indirectly, without the prior written consent of the Purchaser, solicit,
encourage or take any other action which is intended to induce or encourage, or
has the effect of inducing or encouraging, any employee of the Purchaser or any
of the Solar Entities to (i) terminate his or her employment with the Purchaser
or any of the Solar Entities, or (ii) engage in any action in which Executive
would, under the provisions of Section 1(a) hereof, be prohibited from engaging.
Notwithstanding the foregoing, for purposes of this Agreement, the placement of
general advertisements which may be targeted to a particular geographic or
technical area but which are not targeted directly or indirectly towards
employees of the Purchaser or any of the Solar Entities shall not be deemed to
be a solicitation under this Agreement.

(c) The covenants contained in Section 1(a) and Section 1(b) hereof shall be
construed as a series of separate covenants, one for each country, province,
state, city or other political subdivision of the Restricted Territory. Except
for geographic coverage, each such separate covenant shall be deemed identical
in terms to the covenants contained in Section 1(a) and Section 1(b) hereof. If,
in any judicial proceeding, a court refuses to enforce any of such separate
covenants (or any part thereof), then such unenforceable covenant (or such part)
shall be eliminated from this Agreement to the extent necessary to permit the
remaining separate covenants (or portions thereof) to be enforced. To the extent
that the provisions of this Section 1 are deemed to exceed the time, geographic
or scope limitations permitted by applicable law, then such provisions shall be
reformed to the maximum time, geographic or scope limitations, as the case may
be, permitted by applicable laws.

(d) Executive acknowledges that (i) Executive is familiar with the foregoing
covenants not to compete or solicit; (ii) the covenants set forth in
Section 1(a) and Section 1(b) hereof represent only a limited restraint and
allow Executive to pursue Executive’s livelihood and occupation without
unreasonable or unfair restrictions; (iii) Executive was immediately before the
Closing Date a significant executive of the Solar Entities; (iv) after the
Effective Date, Executive will be an officer, key employee, and/or key member of
the management of the Purchaser; (v) the goodwill associated with the existing
business, customers and assets of the Solar Entities prior to the Acquisition is
an integral component of the value of the Solar Entities to the Purchaser and is
reflected in any consideration payable to Executive in connection with the
Acquisition, and (vi) Executive’s agreement as set forth herein is necessary to
preserve the value of the Solar Entities to the Purchaser following the
Acquisition. Executive represents that Executive is fully aware of Executive’s
obligations hereunder, and acknowledges that the limitations of length of time,
geography and scope of activity agreed to in this Agreement are reasonable
because, among other things: (A) the Purchaser and each of the Solar Entities
are engaged in a highly competitive industry; (B) Executive has unique access
to, and will continue to have access to, the trade secrets and know-how of the
Purchaser and the Solar Entities, including, without limitation, the plans and
strategy (and, in particular, the competitive strategy) of the Purchaser and the
Solar Entities; (C) Executive is accepting employment with Purchaser on
favorable terms in connection with the Acquisition; (D) in the event Executive’s
employment

 

3



--------------------------------------------------------------------------------

with the Purchaser ended, Executive would be able to obtain suitable and
satisfactory employment without violation of this Agreement; and (E) this
Agreement provides no more protection than is necessary to protect the
Purchaser’s interests in its and the Solar Entities’ goodwill, trade secrets and
confidential information.

(e) Executive acknowledges that Executive is subject to the Purchaser’s and the
Solar Entities’ confidential information and trade secret protection policies
and agrees to comply with such policies.

(f) Executive’s obligations under this Agreement shall remain in effect if
Executive’s employment with the Purchaser or any of the Solar Entities is
terminated for any or no reason.

(g) Executive agrees that during the Non-Competition Period, prior to becoming
an employee or partner of or consultant to any Person, Executive will
(i) provide written notice of such employment, partnership or consultancy to the
Purchaser and (ii) provide such Person with an executed copy of this Agreement.

(h) Executive agrees that each of the Non-Competition Period and the
Non-Solicitation Period shall be tolled during any period of violation of the
covenants contained in Section 1(a) and Section 1(b) hereof.

2. Arbitration.

(a) Executive and the Purchaser agree that any dispute or controversy arising
out of, relating to, or in connection with this Agreement, or the
interpretation, validity, construction, performance, breach, or termination
thereof, shall be settled by binding arbitration to be held in the State of
Delaware, USA in accordance with the American Arbitration Association Commercial
Arbitration Rules, and Supplemental Procedures for Large Complex Disputes
(together the “Rules”). Such dispute or controversy shall be settled by
arbitration conducted by one arbitrator mutually agreeable to the Purchaser and
Executive. In the event that within forty-five (45) days after submission of any
dispute to arbitration, the Purchaser and Executive cannot mutually agree on one
arbitrator, the Purchaser and Executive shall each select one arbitrator, and
the two arbitrators so selected shall select a third arbitrator. The decision of
the arbitrator or a majority of the three arbitrators, as the case may be, shall
be final, binding and conclusive upon the parties to the arbitration. Judgment
may be entered on the arbitrator(s)’ decision in any court having jurisdiction.

(b) At the request of either party, the arbitrator(s) will enter an appropriate
protective order to maintain the confidentiality of information produced or
exchanged in the course of the arbitration proceedings.

(c) The arbitrator(s) shall apply internal Delaware law to the merits of any
dispute or claim, without reference to rules of conflicts of law.

(d) The parties agree that the Purchaser would be irreparably harmed and that
there will be no adequate remedy at law for a violation of any of the covenants
or agreements of Executive set forth herein. Therefore, it is agreed that, in
addition to any other remedies that

 

4



--------------------------------------------------------------------------------

may be available to the Purchaser upon any such violation, the Purchaser shall
have the right to enforce such covenants and agreements by specific performance,
injunctive relief or any other means available to the Purchaser at law or in
equity. Moreover, no violation or breach by the Purchaser will constitute a
defense to injunctive relief.

(e) Either party may apply to any court of competent jurisdiction within the
State of Delaware, USA for a temporary restraining order, preliminary injunction
or other interim or conservatory relief, as necessary, without breach of this
arbitration agreement and without any abridgment of the powers of the
arbitrator(s).

(f) EXECUTIVE HAS READ AND UNDERSTANDS THIS SECTION 2, WHICH DISCUSSES
ARBITRATION. EXECUTIVE UNDERSTANDS THAT BY SIGNING THIS AGREEMENT, EXECUTIVE
AGREES, EXCEPT AS SET FORTH IN SECTION 2(d) AND SECTION 2(e) ABOVE, TO SUBMIT
ANY CLAIMS ARISING OUT OF, RELATING TO, OR IN CONNECTION WITH THIS AGREEMENT, OR
THE INTERPRETATION, VALIDITY, CONSTRUCTION, PERFORMANCE, BREACH OR TERMINATION
THEREOF TO BINDING ARBITRATION, AND THAT THIS ARBITRATION CLAUSE CONSTITUTES A
WAIVER OF EXECUTIVE’S RIGHT TO A JURY TRIAL AND RELATES TO THE RESOLUTION OF ALL
DISPUTES ARISING OUT OF, RELATING TO OR IN CONNECTION WITH THIS AGREEMENT.

3. Miscellaneous.

(a) Governing Law; Consent to Personal Jurisdiction. This Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware,
regardless of the laws that might otherwise govern under applicable principles
of conflicts of law thereof. Subject to Section 2 hereof, each of the parties
hereto irrevocably consents to the exclusive jurisdiction and venue of any court
within the State of Delaware, USA in connection with any matter based upon or
arising out of this Agreement or the matters contemplated herein, agrees that
process may be served upon them in any manner authorized by the laws of the
State of Delaware for such persons and waives and covenants not to assert or
plead any objection which they might otherwise have to such jurisdiction, venue
and such process.

(b) Severability. In the event that any portion of this Agreement becomes or is
held by an arbitrator or a court of competent jurisdiction to conflict with any
federal, state or local law, or to be otherwise illegal, void or unenforceable,
the remainder of this Agreement will continue in full force and effect and be
construed as if such portion had not been included in this Agreement.

(c) No Assignment. Because the nature of the Agreement is specific to the
actions of Executive, Executive may not assign this Agreement. This Agreement
shall inure to the benefit of the Purchaser and its successors and assigns.

(d) Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally or by commercial messenger or
courier service, or mailed by registered or certified mail (return receipt
requested) or sent via facsimile (with acknowledgment of complete transmission)
to the parties at the following addresses (or at such other address for a party
as shall be specified by like notice); provided, however, that notices sent by
mail will not be deemed given until received:

If to the Purchaser prior to the closing of the Acquisition:

Trans-India Acquisition Corporation

300 South Wacker Drive, Suite 1000

Chicago, Illinois 60606 USA

Attention: Bobba Venkatadri, Chief Executive Officer

Facsimile No.: (312) 922-9283

 

5



--------------------------------------------------------------------------------

with a copy to (which shall not constitute notice):

Cozen O’Connor

The Army and Navy Building

1627 I Street, NW, Suite 1100

Washington, District of Columbia 20006 USA

Attention: Ralph V. De Martino

Facsimile No.: (866) 741-8182

If to the Purchaser after the closing of the Acquisition:

Solar Semiconductor Ltd.

1292 Kifer Road, Suite 808

Sunnyvale, California 94086 USA

Attention: Hari Surapaneni, President and CEO

Facsimile No.: (408) 329-5354

with a copy to (which shall not constitute notice):

Solar Semiconductor Ltd.

1292 Kifer Road, Suite 808

Sunnyvale, California 94086 USA

Attention: Mike Ross, VP Admin, HR and Legal

Facsimile No.: (408) 329-5354

and

Hayden Bergman Rooney, Professional Corporation

150 Post Street, Suite 650

San Francisco, California 94108 USA

Attention: Kevin K. Rooney

Facsimile No.: (415) 399-9320

If to Executive:   To the address set forth on the signature page hereof.

 

6



--------------------------------------------------------------------------------

(e) Entire Agreement. Except for any confidential information and trade secret
protection agreement that may be signed by Executive and the Purchaser, this
Agreement constitutes the entire agreement between the parties with respect to
the subject matter hereof and supersedes all prior discussions, agreements and
understandings, written or oral, between the parties with respect to the subject
matter hereof.

(f) Waiver of Breach. No delay or omission by the Purchaser in exercising any
right under this Agreement shall operate as a waiver of that right or any other
right under this Agreement. The waiver of a breach of any term or provision of
this Agreement, which must be in writing, shall not operate as or be construed
to be a waiver of any other previous or subsequent breach of this Agreement.

(g) Counterparts. This Agreement may be executed in one or more counterparts,
including by facsimile or other means of electronic transmission, all of which
shall be considered one and the same agreement and shall become effective when
one or more counterparts have been signed by each of the parties and delivered
to the other party, it being understood that all parties need not sign the same
counterpart.

(h) Amendments and Modification. This Agreement may not be modified, amended,
altered or supplemented except by the execution and delivery of a written
agreement executed by the parties hereto.

(i) Interpretation. The words “include,” “includes” and “including” when used
herein shall be deemed in each case to be followed by the words “without
limitation.” The headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement.

(j) Termination. This Agreement shall terminate, including all of Executive’s
obligations hereunder, if the Share Exchange Agreement is terminated pursuant to
Section 9.1 thereto.

(k) Other Obligations. Executive expressly consents to be bound by the
provisions of this Agreement for the benefit of the Purchaser or any parent,
subsidiary or affiliate thereof without the necessity of the separate execution
of this Agreement in favor of such parent, subsidiary or affiliate.

[remainder of page intentionally left blank]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

EXECUTIVE By:     Print Name:     Address:         Telephone:     Fax:    

 

TRANS-INDIA ACQUISITION CORPORATION, a Delaware corporation By:       Name:  
Title:

[Signature Page to Non-Competition and Non-Solicitation Agreement]